Title: John Adams to Abigail Adams, 14 November 1789
From: Adams, John
To: Adams, Abigail


        
          Braintree Saturday Nov. 14 1789
          My dearest Friend
        
        I am impatient to return but partly on Account of my Son who wishes to Stay at Colledge as long as he can, and partly, on Account of my Books and other Things which I wish to get ready before I go, to be sent to N. Y. I fear I shall not see you these three Weeks. I should however break away if I were not necessitated to wait for my horse, whose Lameness is not wholly cured.
        Excepting the Influenza which is universal our Relations and Friends are all very well.
        The Accident to my horse, has been a vexatious Thing and has deprived me of half the Pleasure and half the Exercise I intended.—This Horse I am told here got cast in the Same stable last year.
        My Farm I found as I expected—poor enough.
        I live with my Mother and Brother. and We live like Princes, in great Luxury.— You knew my Mother. She has the Influenza, severely: but is very active.
        The President is at Home eer now, no doubt.
        Mr Brisler is arrived I hope without any Accident with his Family. This will be some Relief to Us, as it will take off, much care from your mind. I wish I could send Boys and Girls from hence, to supply all the Places in the House that you want filled.
        There is a Calm a Silence and a Tranquility that is very remarkable in this Part of the Continent. May it be equal at the southward and long continue in both! i. e. may We be enabled to give Satisfaction to the Multitude of our Brethren
      